DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05/09/2022 has been entered.  In the Amendment claims 1, 3, 8, 10, 13 have been amended.  Claims 2 and 12 have been cancelled. Claims 7 and 17-20 are withdrawn.  Claims 1, 3-6, 8-11 and 13-16 are pending for examination.  
The amendment to claim 1 overcomes the 112(b) rejection to claim 1.
The cancellation of claim 12 renders the 112(b) rejection to claim 12 moot.
The amendment to claim 13 overcomes the 112(b) rejection with regard to claim 13.
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
	Applicant’s arguments filed on 05/09/2022 have been fully considered but they are considered not persuasive.  Further dependent claim 8 has been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. Applicant argues that O’Day does not teach having a perforated outer sheath.  Applicant’s Remarks dated 05/09/2022, page 11.  Specifically, Applicant argues that what the Examiner points to in O’Day as teaching perforations of the outer sheath O’Day refers to slits at or near the tapered portion 315 of the tube 310, the tapered portion 315 being the flared portion that secures the device and that slits facilitate air passage in and out of the nose during breathing.  This is not a perforated outer sheath.  In fact, O’Day specifically states that the tube 310 which the Examiner alleges is an outer sheath, is a “semi-rigid solid-walled tube 310”.  Applicant’s Remarks dated 05/09/2022, pages 11-12.
In response, Examiner respectfully submits that the specification does not include a definition of sheath and that the plain and ordinary meaning of “sheath” is as follows:  a case or covering for the blade of a sword, dagger, or the like; any similar close fitting covering or case, dictionary.com).  Here, tube 310 is a similar close fitting covering (See O’Day, Fig. 11; see O’Day, [0075] which indicates the walls of the tube 310 provide sufficient force to collapse the projections 324 of obturator 320; thus it is implicit that the tube is a close fitting covering).  Further, the sheath of O’Day is perforated.  O’Day teaches at paragraph 068 (cited in the non Final Rejection) that slits of the tube 310 (analogous outer sheath) may be circular, oval, slots or squares.  O’Day, [0068].  A perforation is defined as a hole, (dictionary.com).  Thus, the slit of O’Day is a perforation as it is a hole.  Accordingly, the argument is not persuasive.
Applicant further argues that the perforations are to make sure the breathing air is subject to filtration of dirt, humidification and thermalization before it reaches the lung ([0040] of US 2019/0358079) and not to facilitate air passage in and out of the nose so even ignoring the fact that O’Day specifically calls for a solid-walled tube, the slits on the tapered portion of O’Day are for an entirely different purpose than the perforations on the outer sheath of the present application, and a person of ordinary skill in the art would not be motivated by the teaching of O’Day to provide a perforated sheath in Dubrul.  Applicant’s Remarks, dated 05/09/2022, page 12.
In response, Examiner respectfully submits that the claims do not recited that the perforations are for a specific purpose.  Therefore, for at least this reason the argument is not persuasive.
Further, though the publication of the present application may indicate that the perforations are for filtration, it does not indicate that the perforations cannot be for facilitating air passage into and out of the nose.  Therefore, the argument is not persuasive for this additional reason. 
Additionally, Applicant appears to assert that a solid-walled tube 310 cannot be a sheath.  However, as discussed above, a sheath is a close covering.  Therefore, a solid-walled tube could be a sheath when it acts as a cover.  
Lastly, Applicant argues the sheath of Dubrul is an insertion sheath and is designed to be removed when the device is inserted thus one of ordinary skill would not be motivated to combine the slits of O’Day with the sheath of Dubrul to facilitate air passage in and out of the nose as the sheath of Dubrul does not even remain in the nose.  Applicant’s Remarks, dated 05/09/2022, page 12.
In response, Examiner respectfully submits that the sheath is inserted in the nose and thus during the time it is present in the nose, it would be beneficial to facilitate air passage in and out of the nose.  Accordingly, the argument is not persuasive for at least this reason. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul (US 2004/0020492) in view of O’Day (US 2017/0049981).
Regarding claim 1, Dubrul discloses an assembly 2 (upper airway device 2) for treating sleep apnea (Fig. 1, [0008]) comprising: a perforated tube 6 (tubular support element 6; see annotated Fig. 2 below, [0030]; [0035]; perforated is defined as having a hole or perforations; tube is porous, [0030]; it follows that the tube is perforated as it is porous thus has a hole or holes)


    PNG
    media_image1.png
    291
    635
    media_image1.png
    Greyscale
comprising an expandable distal flute (flute is defined as something long and slender, merriamwebster.com; tube 6 includes a long and slender section thus may be considered a flute [see annotated Fig. 2 above]; outer end 12 is expandable, [0035]); and an outer sheath  4 (insertion sheath 4) slidably disposed over said perforated tube (Fig. 2, [0035]) 
Dubrul appears to disclose the outer sheath having a length shorter than the perforated tube (Figs. 1 and 2) but does not explicitly discloses the outer sheath having a length shorter than the perforated tube.
	 O’Day teaches an analogous  assembly for treating sleep apnea (Fig. 11) comprising: an analogous tube 320 (obturator 320, [0071]) comprising an expandable distal flute 323 (a palatal expander 323); and an analogous outer sheath 310 (tube 310) having a length shorter than the tube (Figs. 11, 12 and 13A; [0075]-[0076]) .
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the length of the outer sheath of the assembly for treating sleep apnea of Dubrul is shorter than the tube, as taught by O’Day, in order to provide an improved device for treating sleep apnea that is fitted to suit the individual patient and that ensures that the distal flute is able to advance the palate appropriately in order to open up retro palatal space (O’Day, [0062]).
Dubrul in view of O’Day disclose the invention as combined above.
Dubrul in view of O’Day as combined does not disclose the outer sheath is perforated.
O’Day teaches the outer sheath is perforated ([0068]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the outer sheath of the assembly of Dubrul in view of O’Day for treating sleep apnea is perforated, as taught by O’Day, in order to provide an improved device for treating sleep apnea that facilitates air passing in and out of the nose during breathing (O’Day [0068]).
Regarding claim 3, Dubrul in view of O’Day discloses the invention as described above and further discloses an undeployed position (Dubrul, Fig. 1) where the sheath is disposed over the distal flute such that the distal flute is in a compressed position ([Dubrul, 0037]).
Regarding claim 4, Dubrul in view of O’Day discloses the invention as described above but does not disclose wherein the tube and outer sheath each comprise a proximal flare.
O’Day teaches wherein the tube and outer sheath each comprises a proximal flare (see annotated Fig. 11 below; see also Fig. 12 and 13A; proximal end 321 of analogous tube 320 [Fig. 12; [0072]] and proximal end 311 of analogous sheath 310 [Fig. 12; [0068]]; flare is defined as a spreading outward, merriamwebster.com; proximal ends 311 and 321 are spreading outward).


    PNG
    media_image2.png
    616
    441
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the tube and outer sheath of the assembly for treating sleep apnea of Dubrul in view of O’Day, each comprises a proximal flare, as taught by O’Day in order to provide an improved assembly for treating sleep apnea that is able to secure the device in the nasal opening [0068]).
Regarding claim 6, Dubrul in view of O’Day discloses the invention as described above and further discloses herein the distal flute is expandable radially (Dubrul, [0035]; Fig. 4).
Regarding claim 10, Dubrul discloses an assembly 2 (upper airway device 2) for treating sleep apnea (Fig. 1, [0008]) comprising: a perforated tube 6 (tubular support element 6; see annotated Fig. 2 below; perforated is defined as having a hole or perforations; tube is porous, [0030]; it follows that the tube is perforated as it has a hole or holes) and an expandable distal flute (flute is defined as something long and slender, merriamwebster.com; tube 6 includes a long and slender section thus may be considered a flute [see annotated Fig. 2 below]; outer end 12 is expandable, [0035]); and - 10 -R2018-12-US-02 (3DT)an outer sheath 4 (insertion sheath 4) slidably disposed over said perforated tube (Fig. 2, [0035]).

    PNG
    media_image1.png
    291
    635
    media_image1.png
    Greyscale


Dubrul appears to disclose the outer sheath having a length shorter than the perforated tube (Figs. 1 and 2) but does not explicitly discloses the outer sheath having a length shorter than the perforated tube.
O’Day teaches an analogous  assembly for treating sleep apnea (Fig. 11) comprising: an analogous tube 320 (obturator 320, [0071]) comprising an expandable distal flute 323 (a palatal expander 323); and an analogous outer sheath 310 (tube 310) having a length shorter than the tube (Figs. 11, 12 and 13A; [0075]-[0076]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the length of the outer sheath of the assembly for treating sleep apnea of Dubrul is shorter than the tube, as taught by O’Day, in order to provide an improved device for treating sleep apnea that is fitted to suit the individual patient and that ensures that the distal flute is able to advance the palate appropriately in order to open up retro palatal space ([0062]).
Dubrul in view of O’Day discloses the invention as described above but does not disclose wherein the tube and outer sheath each comprise a proximal flare.
O’Day teaches wherein the tube and outer sheath each comprises a proximal flare (see annotated Fig. 11 above; see also Fig. 12 and 13A; proximal end 321 of analogous tube 320 [Fig. 12; [0072]] and proximal end 311 of analogous sheath 310 [Fig. 12; [0068]]; flare is defined as a spreading outward, merriamwebster.com; proximal ends 311 and 321 are spreading outward).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the tube and outer sheath of the assembly for treating sleep apnea of Dubrul, each comprises a proximal flare, as taught by O’Day in order to provide an improved assembly for treating sleep apnea that is able to secure the device in the nasal opening [0068]).
Dubrul in view of O’Day as combined above does not disclose that the outer sheath is perforated.
O’Day teaches the outer sheath is perforated ([0068]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the outer sheath of the assembly of Dubrul in view of O’Day for treating sleep apnea is perforated, as taught by O’Day, in order to provide an improved device for treating sleep apnea that facilitates air passing in and out of the nose during breathing (O’Day [0068]).
Regarding claim 15, Dubrul in view of O’Day discloses the invention as described above and further discloses wherein the outer sheath is larger in diameter than the tube (Dubrul, Fig. 2) and the tube diameter ranges from 0.5 to 50 mils (Dubrul, [0032];  the filament width will be from about 0.5 to 50 mills which range includes 39.37 mils which is equal to 1.0 mm) but does not disclose wherein the outer sheath is 1mm larger in diameter than the tube.
 O’Day teaches that the analogous outer sheath 310 has a diameter that is about 2 mm ([0059]; about 2 mm includes 2 mm, thus it follows that the outer sheath which is disclosed to be 2mm is 1mm larger in diameter than the tube and the combination of O’Day and Dubrul results in the outer sheath being 1mm larger in diameter than the tube). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the outer sheath of the assembly for treating sleep apnea of Dubrul in view of O’Day is about 2 mm in diameter (which includes 2mm and which is thus 1mm larger in diameter than the tube) as taught by O’Day in order to provide an improved assembly with an outer sheath that is suited to fit the patient (O’Day, [0059]). 
Further, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dubrul in view of O’Day by causing the diameter of the outer sheath to be exactly 1 mm larger in diameter than the tube as it appears that the device of Dubrul in view of O’Day would work appropriately if made with the outer sheath diameter being exactly 1mm larger than the tube. Applicant appears to have placed no criticality on any particular outer sheath diameter and Applicant has not disclosed that the value claimed solves any stated problem or is for any particular purpose (see Specification, page 8, lines 13-15, where it indicates that the diameter of the sleeve is larger than the diameter of the tube 102 by amount 1 mm or so).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul (US 2004/0020492) in view of O’Day (US 2017/0049981) and in further view of Muni (US 9308361)
Regarding claim 5, Dubrul in view of O’Day discloses the invention as described above.
Dubrul in view of O’Day does not disclose wherein a distal end of the outer sheath comprises a tapered tip.
Muni teaches an analogous treating assembly having an analogous outer sheath 40 (needle sheath 40, Fig. 2A; col. 15, lines 21-64 ) and an analogous tube 49 (needle 49) wherein a distal end of the analogous outer sheath comprises a tapered tip (col. 14, lines 21-26).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify a distal end of the outer sheath of the assembly of the combination of Dubrul in view of O’Day, such that it comprises a tapered tip, as taught by Muni, in order to provide an improved treating assembly that is configured to engage an anatomical opening (Muni, col. 10, lines 28-31).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul (US 2004/0020492) in view of O’Day (US 2017/0049981) and in further view of Frazier (US 2006/0201519).
Regarding claim 8, Dubrul in view of O’Day discloses the invention as described above.
Dubrul in view of O’Day does not disclose wherein the distal flute comprises  a coil shape.
Frazier teaches an analogous tube (see annotated Fig. 9B below) 

    PNG
    media_image3.png
    204
    624
    media_image3.png
    Greyscale


comprising an analogous expandable distal flute (flute is defined as something long and slender, merriamwebster.com; coil-shaped anchor 66 includes a long and slender section thus may be considered a flute [see annotated 9B above]; expandable, [0146]); and an analogous sheath 36, 102 (delivery tool 36 may comprise a sheath 102, [0149]) wherein the distal flute comprises a coil shape 66 (coil-shaped anchor 66, [0146]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the distal flute of the perforated tube of the assembly for treating sleep apnea of Dubrul in view of O’Day comprises a coil shape, as taught by Frazier, in order to provide an improved assembly for treating sleep apnea that reduce or avoid tissue laceration associated with prong type anchors and that resists migration (Frazier, [0146]).
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul (US 2004/0020492) in view of O’Day (US 2017/0049981) and in further view of De Silva (Us 2008/0053458).
Regarding claim 9, Dubral in view of O’Day discloses the invention as described above.  
Dubrul in view of O’Day does not disclose wherein the outer sheath is 5mm - 2cm shorter than the tube.
De Silva teaches an analogous assembly for treatment ([0003], [0024], Figs. 1 and 2) having an analogous tube 110 (wire 110, [0022]) comprising an expandable section 120 (distal portion 120 ([0023]) and an analogous outer sheath 130 (removable sheath 130, [0021]) wherein the outer sheath is  5mm – 2cm shorter than the tube (distal section 120 has a length of between 7 cm – 13 cm when in an expanded configuration, Fig. 2; sheath 130  appears equal or approximately equal in length to distal section as seen in Figs. 2 and Fig. 4B; also sheath may be any convenient length [0028]; it follows that sheath 130 may be 7 cm – 13 cm in length; wire 110 [tube] has a length of 5-10 cm [0022]; thus it follows that there are values within the ranges, for example, when the sheath is 8 cm and the tube is 10 cm such that the that the outer sheath is 5mm – 2cm shorter than the tube).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the outer sheath of the assembly for treating sleep apnea of the combination of Dubrul and O’Day is 5mm – 2 cm shorter than the outer tube, as taught by De Silva, in order to provide an improved assembly that allows for easy access to the tube for providing movement within the sheath.  
Further, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dubrul in view of O’Day by causing the outer sheath to be exactly 5mm – 2cm shorter than the tube as it appears that the device of Dubrul in view of O’Day would work appropriately if made with the outer sheath diameter being exactly 5mm – 2cm shorter than the tube. Applicant appears to have placed no criticality on any particular outer sheath length relative to the tube and Applicant has not disclosed that the value claimed solves any stated problem or is for any particular purpose (see Specification, page 5, lines 9-10, where it indicates that the outer sheath may by 5mm-2cm shorter than the tube or that the length of the sheath will be shorter than the length of the tube, preferably around 5mm-2cm; Specification, fifth paragraph).  
Regarding claim 14, Dubral in view of O’Day discloses the invention as described above.  
Dubrul in view of O’Day does not disclose wherein the outer sheath is 5mm - 2cm shorter than the tube.
De Silva teaches an analogous assembly for treatment ([0003], [0024], Figs. 1 and 2) having an analogous tube 110 (wire 110, [0022]) comprising an expandable section 120 (distal portion 120 ([0023]) and an analogous outer sheath 130 (removable sheath 130, [0021]) wherein the outer sheath is  5mm – 2cm shorter than the tube (distal section 120 has a length of between 7 cm – 13 cm when in an expanded configuration, Fig. 2; sheath 130  appears equal or approximately equal in length to distal section as seen in Figs. 2 and Fig. 4B; also sheath may be any convenient length [0028]; it follows that sheath 130 may be 7 cm – 13 cm in length; wire 110 [tube] has a length of 5-10 cm [0022]; thus it follows that there are values within the ranges, for example, when the sheath is 8 cm and the tube is 10 cm such that the that the outer sheath is 5mm – 2cm shorter than the tube).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the outer sheath of the assembly for treating sleep apnea of the combination of Dubrul and O’Day is 5mm – 2 cm shorter than the outer tube, as taught by De Silva, in order to provide an improved assembly that allows for easy access to the tube for providing movement within the sheath.  
Further, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dubrul in view of O’Day by causing the outer sheath to be exactly 5mm – 2cm shorter than the tube as it appears that the device of Dubrul in view of O’Day would work appropriately if made with the outer sheath diameter being exactly 5mm – 2cm shorter than the tube. Applicant appears to have placed no criticality on any particular outer sheath length relative to the tube and Applicant has not disclosed that the value claimed solves any stated problem or is for any particular purpose (see Specification, page 5, lines 9-10, where it indicates that the outer sheath may by 5mm-2cm shorter than the tube or that the length of the sheath will be shorter than the length of the tube, preferably around 5mm-2cm; Specification, fifth paragraph).  
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul (US 2004/0020492) in view of O’Day (US 2017/0049981) and in further view of Shalon (US 2014/0150804).
Regarding claim 11, Dubrul in view of O’Day discloses the invention as described above and further discloses that the sheath cannot move proximally beyond the tube (O’Day, Figs. 11, 12, 13A; [0076]). 
Dubrul in view of O’Day does not disclose wherein the proximal flare of the tube comprises a proximal diameter larger than a proximal diameter of the proximal flare of the sheath so that the sheath cannot move proximally beyond the tube .
Shalon teaches an analogous assembly for treating sleep apnea ([0074]) comprising an analogous tube 40 (tether 40, Fig. 10 A, [0150]) having an analogous proximal flare 50 (anchor 50, [0153]; flare is defined as flare is defined as a spreading outward, merriamwebster.com; anchor 50 spreads outwardly) and an analogous sheath 32 ([0120]) having an analogous proximal flare (device body 32 can be extended up to 2 cm beyond distal opening 78; [0140]; device body includes the entire body and thus a proximal portion; flare is defined as flare is defined as a spreading outward, merriamwebster.com; when the body is extended it is spreading outwardly)  wherein the proximal flare of the tube comprises a proximal diameter (diameter of 5-15 mm or greater, [0153])  larger than a proximal diameter of the proximal flare of the sheath ( the sheath [body 32] extension is less than 2cm and thus includes values smaller than 15 mm; thus the tube proximal flare is larger than a proximal flare of the sheath) so that the sheath cannot move proximally beyond the tube (Fig. 10A, [0153]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the proximal flare of the tube of the assembly for treating sleep apnea of Dubrul in view of O’Day comprises a proximal diameter larger than a proximal diameter of the proximal flare of the sheath of the assembly so that the sheath cannot move proximally beyond the tube, as taught by Shalon in order to provide an improved assembly that prevents the tube from being lost in a patient.
Regarding claim 13, Dubrul in view of O’Day and in further view of Shalon discloses the invention as described above and further discloses wherein the proximal diameter of the proximal flare of the tube is configured to be larger than a nostril of a patient (Shalon, [0153]).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul (US 2004/0020492) in view of O’Day (US 2017/0049981) and in further view of Rousseau (US 8678008).
Regarding claim 16, Dubrul in view of O’Day discloses the invention as described above. 
Dubrul in view of O’Day does not disclose wherein the tube is 2-3mm in diameter.
Rousseau teaches an analogous assembly for treating sleep apnea (Fig. 4A, col. 7, lines 7-11) having an analogous tube  50 (stent 5, col. 10 lines 9-42 ) and an analogous sheath 32 (col. 10, lines 9-42) wherein the tube is 2-3mm in diameter (col. 10, line 18-20).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the tube of the assembly for treating sleep apnea of the combination of Dubrul in view of O’Day has a diameter of 2-3mm as taught by Rousseau, in order to provide an improved assembly that has a tube strong enough to provide support to the assembly but yet still comfortable to the patient.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.M./Examiner, Art Unit 3786         

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786